DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 3-4, 15, 20-21 and 58, in the reply filed on 11-12-21 is acknowledged.
Applicant’s election of species (j) the cell line is derived from tissue from an individual diagnosed with osteoarthritis (OA) in claim 4 in the reply filed on 11-12-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s amendment filed on 8-29-18 has been entered.  Claims 1, 3-4, 15, 20-22, 47-48, 51-52, 54, 56 and 58 have been amended.  Claims 2, 5-14, 16-19, 24-46, 49-50, 53, 55, 57 and 59-63 have been canceled.  Claim 64 has been added.  Claims 1, 3-4, 15, 20-23, 47-48, 51-52, 54, 56, 58 and 64 are pending.
Claims 1, 3-4, 15, 20-21 and 58 and species (j) the cell line is derived from tissue from an individual diagnosed with osteoarthritis (OA) of claim 4 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-29-18 and 11-25-19 was filed before the mailing date of the Non-Final office Action.  The submission is in compliance with 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 15, 20-21 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “that expresses less aggrecan (ACAN)…, and/or lubricin (PRG4) relative to chondrocyte derived from healthy adult tissue” in lines 2-4 of claim 1 is vague and renders the claim indefinite.   It is unclear as to the metes and bounds of what would be considered “less”.  It is unclear to what extent when compared to chondrocyte derived from healthy adult tissue is considered “less”.  For example, it is unclear whether the value is 1, 2, 3…or 10 smaller than the value of chondrocyte derived from healthy adult tissue is considered “less” or the value is at least 50 smaller than the value of chondrocyte derived from healthy adult tissue is considered “less”.  The specification fails to specifically define the term “less”.  Thus, the phrase set forth above is indefinite.  Claims 3-4, 15, 20-21 and 58 depend from claim 1 but fail to clarify the indefiniteness.
less SOX9, aggrecan (ACAN)…, and/or Type X collagen relative to chondrocyte derived from healthy adult tissue” in lines 2-3 of claim 3 is vague and renders the claim indefinite.   It is unclear as to the metes and bounds of what would be considered “less”.  It is unclear to what extent when compared to chondrocyte derived from healthy adult tissue is considered “less”.  For example, it is unclear whether the value is 1, 2, 3…or 10 smaller than the value of chondrocyte derived from healthy adult tissue is considered “less” or the value is at least 50 smaller than the value of chondrocyte derived from healthy adult tissue is considered “less”.  The specification fails to specifically define the term “less”.  Thus, the phrase set forth above is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al., 2015 (US 20150240208 A1, IDS) in view of Stringer, Bradley Michael John, 2004 (US 20040180441 A1).
Claims 1, 3-4 and 21 are directed to a stable chondroprogenitor cell line or stable octeochondro-progenitor cell line that express less aggrecan (ACAN), type II collagen (COL2A1), SOX9, matrilin-3 (MATN3), and/or lubricin (PRG4) relative to chondrocytes derived from healthy adult tissue.  Claim 3 specifies said osteodhoncro-progenitor cell line express less SOX9, aggrecan (ACAN), PRX1 and/or type X collagen relative to chondrocytes derived from healthy adult tissue.  Claim 4 specifies (j) the cell line is derived from tissue from an individual diagnosed with osteoarthritis (OA) (elected species), or (d) the cell line does not express the BM-MSC cell surface marker SSEA4.  Claim 21 specifies the cell lines do not express the BM-MSC cell surface marker SSEA4 or the stabilized cell lines express the chondrocyte cell surface marker CD54.  
Noble teaches an isolated population of chondrocyte precursor cells wherein 1% or less of the cells express Oct4, Nanog and/or TRA-1-60, 7% or less of the cells express no collagen II, collagen X and 85% or more of the cells express CBFA1 (e.g. Abstract, claim 1).  Characterization by expression markers of chondrocyte progenitor or chondrocyte precursor cells prepared is shown in Table 1, which shows less 7% of the cells in the population express no Collagen II, whereas the remainder 93% of the population express a low level of the marker.  Expression of this marker is less than the level of expression seen in a population of fully th of the cells staining positive for Type II collagen or aggrecan, or less than 1% is preferred (e.g. [0103]).  
Noble does not specifically teach establishment of the chondroprogenitor cell line or osteochondro-progenitor cell line. 
Stringer teaches “a method for producing human cell lines by immortalizing a precursor or undifferentiated cell with a controllable immortalizing agents, culturing the cell to provide a cell population, and terminating immortalization to allow differentiation” (e.g. Abstract).  Stringer teaches “as well as generating precursor cells for the osteogenic lineage…, we have also produced chondroprogenitor cell lines which, in the presence of differentiating agents such as dexamethasone, will become hypertrophic chondrocytes (e.g. [0101]).  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to establish a chondroprogenitor cell line or 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the isolated population of chondrocyte precursor cells as taught by Noble and to establish chondroprogenitor cell lines as taught by Stringer with reasonable expectation of success.

Claims 1 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al., 2015 (US 20150240208 A1, IDS) in view of Stringer, Bradley Michael John, 2004 (US 20040180441 A1) as applied to claims 1, 3-4 and 21 above, and further in view of West et al., 2014 (US 20140178994 A1).
Claims 1 and 58 are directed to a stable chondroprogenitor cell line or stable octeochondro-progenitor cell line that express less aggrecan (ACAN), type II collagen (COL2A1), SOX9, matrilin-3 (MATN3), and/or lubricin (PRG4) relative to chondrocytes derived from healthy adult tissue.  Claim 58 reads on a kit comprising (a) the cell line of claim 1, 
Noble teaches an isolated population of chondrocyte precursor cells wherein 1% or less of the cells express Oct4, Nanog and/or TRA-1-60, 7% or less of the cells express no collagen II, collagen X and 85% or more of the cells express CBFA1 (e.g. Abstract, claim 1).  Characterization by expression markers of chondrocyte progenitor or chondrocyte precursor cells prepared is shown in Table 1, which shows less 7% of the cells in the population express no Collagen II, whereas the remainder 93% of the population express a low level of the marker.  Expression of this marker is less than the level of expression seen in a population of fully differentiated chondrocytes (e.g. [0021]-[0022], Table 1).  For DCCPC (dedifferentiated committed chondrocyte progenitor cells), 99 out of 1482 counted cells showed no collagen II expression and the rest of the cells showed a low level of intracellular collagen II protein expression (e.g. [0023], [0243]) (For claims 1 and 3).  DCCPC shows low collagen II protein expression, which is increased when the DCCPC are treated with chondrogenic media.  In contrast, collagen X expression is not present throughout the DCCPC protocol and does not increase after re-differentiation (e.g. [0250]) (For claims 1 and 3).  None of the cells in the cell culture are detectable for at least one of the Tra 1-60, Oct4, nanog, SSEA4, SSEA3 and Ki67 (e.g. [0151]) (For claims 4 and 21).  Collagen II is type II collagen and is also known as COL2A1.  For therapeutic applications relating to cartilage regeneration, it may be desirable to minimize the ability of the cell population to form elastic cartilage, fibrocartilage, hypertrophic cartilage and bone, thus, below 115th of the cells staining positive for Type II collagen or aggrecan, or less than 1% is preferred (e.g. [0103]).  

Noble and Stringer do not specifically teach a kit comprising a stable chondroprogenitor cell line and written instruction for using the cells for screening for candidate compounds.
West teaches methods and compositions related to the production, identification and use of embryonic progenitor cell lines that are capable of undergoing chondrogenesis (e.g. Abstract).  Systems and kits include one or more of the embryonic chondrocyte progenitor cell lines.  “The kits may further include reagents and materials for the propagation and use of the cells for research and/or therapeutic applications as well as instructions for use” (e.g. [0167]).  The instructions may be printed on a substrate such as paper or plastic, and the instructions may be present in the kits as a package insert (e.g. [0175]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a kit comprising a stable chondroprogenitor cell line and written instruction for using the cells for screening for candidate compounds because Noble and Stringer teach preparation of an isolated chondroprogenitor cell line and West teaches a kit comprising one or more of the embryonic chondrocyte progenitor cell lines, and the kits may further include reagents and materials for the propagation and use of the cells for research and/or therapeutic applications as well as instructions for use.  It would be obvious for one of ordinary skill in the art to put the chondroprogenitor cell lines taught by 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the isolated population of chondrocyte precursor cells as taught by Noble and to establish chondroprogenitor cell lines as taught by Stringer or to prepare kits comprising one or more of the embryonic chondrocyte progenitor cell lines and further comprising reagents and materials for the propagation and use of the cells for research and/or therapeutic applications as well as instructions for use as taught by West with reasonable expectation of success.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHIN LIN CHEN/Primary Examiner, Art Unit 1632